Exhibit 10.6

 

FORM OF
PACIFIC PREMIER BANCORP, INC.
2012 LONG-TERM INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 

This Non-Qualified Stock Option Agreement (“Option Agreement”), is dated as of
               , 20    (the “Grant Date”), between Pacific Premier
Bancorp, Inc., a Delaware corporation, and any Subsidiary (the “Company”) and
              (the “Participant”).  This Option Agreement is pursuant to the
terms of the Pacific Premier Bancorp, Inc. 2012 Long-Term Incentive Plan (as
amended from time to time, the “Plan”), a copy of which has been furnished to
the Participant and the terms of which are incorporated herein by reference.
Unless otherwise indicated, whenever capitalized terms are used in this Option
Agreement, they shall have the meanings set forth in the Plan.

 

Section 1.  Grant of Options.  The Participant is hereby granted an option
representing            shares (“Shares”) of Company common stock (“Common
Stock”) under the terms and conditions specified herein (the “Option”). Such
Option is a Non-qualified Stock Option and is not intended to constitute an
Incentive Stock Option.

 

Section 2.  Option Price.  The exercise price of the Option shall be $     per
share (the “Option Price”).

 

Section 3.  Vesting of Option.

 

3.1                               Vesting Schedule.  The Option shall vest and
become exercisable based on the passage of time according to the following
vesting schedule:

 

Number of Shares

 

Vesting Date(1)

 

 

 

 

 

 

 

 

 

 

No vesting shall occur on or after the date that a Participant’s employment or
personal services contract with the Company terminates for any reason other than
as described herein.

 

3.2                               Accelerated Vesting.  Notwithstanding
Section 3.1 hereof, the Option shall become fully and immediately vested and
exercisable upon: (i) the Participant’s termination without Cause or the
Participant’s resignation with Good Reason, which, in either case, occurs within
two years following a Change in Control, (ii) the death of the Participant,
which occurs at any time while the Participant is in continuous service, as set
forth in Section 8.01(b) of the Plan or (iii) the Participant’s termination due
to the Disability of the Participant, as set forth in Section 

 

--------------------------------------------------------------------------------

(1)  The Plan provides for a 3-year cliff vesting schedule unless otherwise
determined by the Committee.

 

1

--------------------------------------------------------------------------------


 

8.01(b) of the Plan.  If the Participant’s employment is terminated for any
other reason, then the unvested portion of the Participant’s Option will be
forfeited at the close of business on the Participant’s termination/resignation
date.

 

Section 4.  Option Term. The Option may be exercised, to the extent that it is
vested pursuant to Section 3, during the Option Term, unless earlier terminated
in accordance with the terms of the Plan.  For purposes hereof, the “Option
Term” shall commence on the Grant Date and shall expire on the tenth anniversary
thereof.  Upon the expiration of the Option Term, to the extent unexercised, the
Option shall terminate and be of no further force or effect.

 

Section 5.  Exercise of Option. An Option may be exercised by the Participant
(or such other person as may be specified in the Plan) to the extent vested,
with respect to whole shares only, by giving written notice to the Company of
exercise along with payment of the aggregate exercise price.

 

The Option Price for the Shares acquired pursuant to the exercise of the Option
shall be paid: (i) in cash or by check; (ii) in whole shares of Common Stock; or
(iii) a combination of (i) and (ii) above.  The value of any share of Common
Stock delivered in payment of the Option Price shall be its Fair Market Value of
a share of Common Stock on the date the Option is exercised.  The Participant
may elect to exercise vested Options by surrendering an amount of Common Stock
already owned by the Participant equal to the aggregate Option Price.  To the
extent that the Common Stock is publicly traded, the Participant also may elect
to make payment of the Option Price by arranging with a third party broker to
sell a number of Shares otherwise deliverable to the Participant and
attributable to the exercise of the Option in order to pay the aggregate
exercise price of the Option and any applicable withholding and employment taxes
due.

 

Section 6.  Withholding of Taxes.  The Company shall withhold from any amounts
due and payable by the Company to the Participant (or secure payment from the
Participant in lieu of withholding) the amount of any federal or state
withholding or other taxes, if any, due from the Company with respect to the
exercise of the Option, and the Company may defer such issuance until such
withholding or payment is made unless otherwise indemnified to its satisfaction
with respect thereto. The Company shall have the right to: (i) make deductions
from any settlement of this Option, including the delivery of Shares, or require
Shares or cash, or both, be withheld from any settlement of this Option, in each
case in an amount sufficient to satisfy the withholding obligation; or (ii) take
such other action as may be necessary or appropriate to satisfy the withholding
obligation.

 

Section 7.  Adjustments.  If at any time while the Option is outstanding, the
number of outstanding shares of Common Stock is changed by reason of a
reorganization, recapitalization, stock split or any other event described in
Article V of the Plan, the number and/or kind of Shares subject to the Option
and/or the Option Price of such Shares shall be adjusted in accordance with the
provisions of the Plan.

 

Section 8.  Option Not Transferable. This Option may not be transferred,
pledged, assigned, hypothecated or otherwise disposed of in any way by the
Participant, except by will or laws of descent and distribution, and during the
Participant’s life, may only be exercised by the Participant.  Any attempt to
effect a transfer of this Option that is not otherwise permitted by the Board of
Directors, the Plan, or this Option Agreement shall be null and void.

 

2

--------------------------------------------------------------------------------


 

Section 9.  No Rights as a Shareholder or to Continued Employment.

 

9.1                               No Rights as a Shareholder. The Participant
shall not have any privileges of a shareholder of the Company with respect to
any Shares subject to (but not acquired upon valid exercise of) the Option, nor
shall the Company have any obligation to pay any dividends or otherwise afford
any rights to which Shares are entitled with respect to such Shares, until the
date of the issuance to the Participant of a stock certificate evidencing such
Shares.

 

9.2                               No Right to Continued Employment. Nothing in
this Option Agreement shall confer upon a Participant who is an employee of the
Company any right to continue in the employ of the Company or to interfere in
any way with the right of the Company to terminate the Participant’s employment
at any time.

 

Section 10.  Miscellaneous Provisions.

 

10.1                        Notices.  All notices, requests and demands to or
upon a party hereto shall be in writing and shall be deemed to have been duly
given when delivered by hand or three days after being deposited in the mail,
postage prepaid or, in the case of facsimile notice, when received, addressed as
follows or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.

 

If to the Company, to the following address:

 

Attn: Secretary

Pacific Premier Bancorp, Inc.

17901 Von Karman Ave., Suite 1200

Irvine, CA 92614

 

If to the Participant, to the address or facsimile number as shown on the
signature page hereto.

 

10.2                        Amendment.  This Option Agreement may be amended
only by a writing executed by the parties hereto that specifically states that
it is amending this Option Agreement.

 

10.3                        Governing Law.  This Option Agreement shall be
construed and interpreted in accordance with and governed by the laws of the
State of Delaware (without regard to choice of law provisions).

 

10.4                        Titles.  Titles are provided herein for convenience
only and are not to serve as a basis for interpretation or construction of this
Option Agreement.

 

10.5                        Construction.  The construction of this Option
Agreement is vested in the Company’s Compensation Committee and its Board of
Directors and such construction shall be final and conclusive on all persons.

 

3

--------------------------------------------------------------------------------


 

Section 11.  Clawback of Shares.  Notwithstanding any other provisions in the
Plan or this Option Agreement, the Company may cancel any Award, require the
Participant to reimburse the Company for any Award (whether previously,
currently or subsequently awarded) or return any Shares the Participant
received, and effect any other right of recoupment of equity or other
compensation provided under the Plan or any Award in accordance with any Company
policies that may be adopted and/or modified from time to time (“Clawback
Policy”).  In addition, the Participant may be required to repay to the Company
previously paid compensation, whether provided pursuant to the Plan or any
Award, in accordance with the Clawback Policy.  By accepting this Option, the
Participant agrees to be bound by the Clawback Policy, as in effect or as may be
adopted and/or modified from time to time by the Company in its discretion
(including, without limitation, to comply with applicable law or stock exchange
listing requirements).

 

IN WITNESS WHEREOF, this Option Agreement has been executed and delivered by the
parties hereto.

 

COMPANY:

PACIFIC PREMIER BANCORP, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Telephone Number:

 

 

 

 

 

Facsimile:

 

 

4

--------------------------------------------------------------------------------